DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/743,789. Although the claims at issue are not identical, they are not patentably distinct from each other because claim a shopper’s pouch attached to a cart.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first securing member and second securing member [] positionally aligned with the shopper's pouch and shopping cart and are sandwiched between the first and second securing members ...”  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 23 it states “a first securing member and a second securing member each configured as a rigid strip located at an upper area within the shopper's pouch ...” The securing strips do not appear to be within the pouch. For examination purposes the securing members need only to be attached to the pouch.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 23 it states “a first securing member and a second securing member each configured as a rigid strip located at an upper area within the shopper's pouch ...” The securing strips do not appear to be within the pouch.
Second, in claim 23 it states “wherein the first securing member and second securing member are positionally aligned with the shopper's pouch and shopping cart and are sandwiched between the first and second securing members ...” It reads as though the first and second securing members are sandwiched between the first and second securing members. Further clarification is needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magid (US 2002/0083628).
Regarding claim 1, Magid discloses a shopper's pouch comprising a front section (at 14) configured with an inner surface and an outer surface, a rear section (at 12) configured with an inner surface and an outer surface, a perimeter, a lower section, an upper interior access (Fig. 1, at 10), and attachment means (at 16) to secure the shopper's pouch onto a structural component of a shopping cart. See Figs. 1-6. 
Regarding claim 2, the pouch is made of a material selected from the group consisting of fabric, plastic, fiberglass, cardboard, rubber, vinyl, metal and mesh. See [0021]. 
Regarding claim 5, the material is fluid-resistant. See [0021]. 
Regarding claim 6, the material is capable of being configured with a fluid-resistant coating applied thereon. See [0021]
Regarding claim 7, the attachment means are selected from the group consisting of an adhesive, screws, bolts and nuts, pins, male and female detents, hook and loop fasteners, welds, clips, clamps and staples. See Fig. 1. 
Regarding claim 10, Magid discloses shopper's pouch comprising a front section, a right side wall (Fig. 2, at 142) with an inner surface and outer surface, a left side wall (Fig. 2, at 14) with an inner surface and outer surface, a lower surface, and an upper interior access (Fig. 1, at 10), with attachment means (16) securing the shopper's pouch onto a structural component of a shopping cart. See Figs. 1-6. 
Regarding claim 12, the attachment means are selected from the group consisting of an adhesive, screws, bolts and nuts, pins, male and female detents, hook and loop fasteners, welds, clips, clamps and staples. See Fig. 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Magid as applied above in further view of Spivack et al. (US 2015/0246751).
Regarding claims 3, 4 and 11, Magid does not discloses the material as claimed. Spivack, which is drawn to a shopper’s pouch, discloses using a material that is anti-microbial, or wherein the material is capable of being configured with an anti-microbial agent applied thereto. See [0102]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the material as disclosed by Spivack on the pouch of Magid in order to prevent the spreading of germs and illness. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an anti-microbial in order to prevent the spreading of germs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Claims 8, 13, 15, 18-21, 24-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Magid as applied above in further view of Hickey et al. (US 2010/0104223).
Regarding claims 8 and 13, Magid does not disclose the window as claimed. Hickey, which is drawn to a shopper’s pouch (Fig. 4), discloses a viewing window (34) made of transparent plastic ([0037]) and configured on an outer surface of a front section, wherein the viewing window comprises a window opening (at 31) that facilitates the insertion of an item that can be an advertising or promotional material between the outer surface of the front section and the viewing window, thereby allowing the item to be viewed through the window. See Figs. 3-5 and [0037]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a transparent plastic window and opening on the window front section of Magid, as disclosed by Hickey, in order to protect the items therein, and to facilitate the insertion and removal of the items from the pouch.  
Regarding claim 15, Magid, as modified above, discloses a shopper's pouch that can be, at least partially, permanently secured by attachment means onto a horizontal structural component of a shopping cart, the shopper's pouch comprising: a front section configured with an inner surface and an outer surface, a rear section configured with an inner surface and an outer surface, a perimeter, an upper interior access and, a viewing window made of transparent plastic and configured on the outer surface of the front section, the viewing window comprising a window opening that facilitates the insertion of advertising or promotional material between the outer surface of the front section and the viewing window, thereby allowing the advertising or promotional material to be viewed through the window. See above. 
Regarding claims 18-21, Magid sufficiently discloses the claimed invention. See above. 
Regarding claim 24, Magid, as modified above, discloses a shopper's pouch that is permanently secured by attachment means onto a shopping cart, the shopper's pouch comprising: a front section, a left side section, a right side section, a lower section, an upper interior access, and a viewing window made of transparent plastic and configured on the outer surface of the front section, the viewing window comprising a window opening that facilitates the insertion of advertising or promotional material between the outer surface of the front section and the viewing window, thereby allowing the advertising to promotional material to be viewed through the window. See above.
Regarding claims 25-27 and 29, Magid sufficiently discloses the claimed invention. See above. 
Regarding claim 30, the pouch comprises a convex front section and a lower surface, and can be permanently secured by attachment means to a shopping cart. See Figs. 6-7. 
Regarding claim 31, Magid discloses the claimed invention except for the structure being integrally molded with a shopping cart during manufacture. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the structure be integrally molded with a shopping cart during manufacture since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Also, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magid as applied above in further view of Gilliam (US 8,668,207).
Regarding claims 9 and 14, Magid does not disclose indicia as claimed. Gilliam, which is drawn to a shopper’s caddy, discloses indicia (72, 74) that is configured on an outer surface of a front section. See Figs. 3-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have indicia on the outer surface of Magid, as disclosed by Gilliam, in order to convey a message to a shopper. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have indicia on various parts of the pouch in order to convey a message, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magid and Hickey as applied above in further view of Spivack et al. (US 2015/0246751).
Regarding claims 16 and 17, Magid does not discloses the material as claimed. Spivack, which is drawn to a shopper’s pouch, discloses using a material that is anti-microbial, or wherein the material is capable of being configured with an anti-microbial agent applied thereto. See [0102]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the material as disclosed by Spivack on the pouch of Magid in order to prevent the spreading of germs and illness. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an anti-microbial in order to prevent the spreading of germs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Magid and Hickey as applied above in further view of Gilliam (US 8,668,207).
Regarding claims 22 and 28, Magid does not disclose indicia as claimed. Gilliam, which is drawn to a shopper’s caddy, discloses indicia (72, 74) that is configured on an outer surface of a front section. See Figs. 3-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have indicia on the outer surface of Magid, as disclosed by Gilliam, in order to convey a message to a shopper. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have indicia on various parts of the pouch in order to convey a message, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Magid and Hickey as applied above in further view of Rapp-Duncan (US 6,056,178) and Ingles (US 4,491,257).
Regarding claim 23, Magid, as modified above, sufficiently discloses the claimed invention except for the securing members as claimed. Rapp-Duncan, which is drawn to a shopper’s pouch, discloses a first securing member (60) and a second securing member (70) each configured as a rigid strip located at an upper area within the shopper's pouch, wherein the first securing member and second securing member are positionally aligned with the shopper's pouch and shopping cart, and the shopping cart is sandwiched between the first and second securing members, wherein the first and second members with shopper's pouch extending from the two members are longitudinally secured by attachment means (65) to structural component on an interior or exterior, front or side surface of the shopping cart, thereby securing the shopper's pouch to the shopping cart, wherein the attachment means are selected from the group consisting of an adhesive, screws, bolts and nuts, pins, ties, hook and loop fastener, male and female detents and staples. See Fig. 1. Ingles, which is also drawn to an attached pouch, discloses the pouch sandwiched between first (20) and second (40) securing members. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the pouch of Magid be between two securing members, as disclosed by Rapp-Duncan and Ingles, in order to better secure the pouch to the shopping cart. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pouch between the securing members in order to better secure the pouch to a shopping cart, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734